Title: From John Adams to Robert R. Livingston, 23 September 1782
From: Adams, John
To: Livingston, Robert R.



The Hague. Sepr. 23d: 1782
Sir

As this is a moment of great Expectation, News, of the greatest Importance from the East-Indies, from the West-Indies and North-America fm. Gibralter, from Lord Howe’s Fleet and the combined Fleet, being hourly looked for, I took this opportunity, to return to the Spanish minister a visit which I owed him.
He told me that he trembled for the news, we should have from Gibralter. I asked him if he thought there would be a battle at Sea. He answered Yes. He believed the combined fleet would meet Lord Howe and give him battle: I said, that in this Case it would probably be but a running fight. His Lordship’s object was to protect his Convoy and get into the Port, and he would not stop to fight more than should be unavoidable. D. Llano however said, that he believed the fate of Gibralter would be decided before Howe could arrive, either the place taken or the Assault given over: By his advices, the Attack was to begin the 4th. or 5th. of September. Howe sailed the twelfth and would be probably twenty days, at least, on his way, which would leave a Space of 27. or 28 days for the Attack, which wd. decide it, one way or the other.
I did not think it proper to tell him my own apprehensions, and I wish I may be mistaken but I have no Expectation at all, in my own mind that the combined fleet will meet Howe; that there will be any naval Engagement, or that Gibralter will surrender. They will make a horrid noise, with their Artillery, against the place; but this noise will not terrify Elliot, and Gibralter will remain to the English another year, and Lord Howe return to England, and all Europe will laugh. England, however, if she were wise would say, what is sport to you, is death to us, who are ruined by these Expences. The earnest Zeal of Spain to obtain that impenetrable Rock, what has it not cost the House of Bourbon this war? And what is the importance of it? A mere point of honor!—a trophy of Insolence to England and of humiliation to Spain! It is of no Utility, unless as an Assylum for Privateers, in time of war: for it is not to be supposed that the Powers of Europe, now that the freedom of Commerce is so much esteemed, will permit, either England or Spain, to make use of this fortress and Assylum, as an Instrument, to exclude any Nation from the Navigation of the Mediterranean.
From the Hotel d’Espagne, I went to that of France, and the Duke de la Vauguyon informed me, that he had a letter fm. the Comte de Vergennes informing him, that he had received, in an indirect manner, a set of Preliminary Propositions, as from the British Ministry, which they were said to be ready to sign. That he had sent M. de Rayneval to London, to know with certainty, whether those Preliminaries came from proper Authority or not.
Thus we see, that two Ministers from England and another from Holland are at Paris to make Peace. The Comte D’Aranda is said too to have powers to treat on the part of Spain—Mr: Franklin and Mr: Jay are present on the part of the United States, and Mr: Gerard de Rayneval is at London. Yet, with all this, the British Ministry have never yet given any proof of their Sincerity, nor any Authority to any one to treat with the United States. I believe the British Ministry even my Lord Shelburne would give such powers, if he dared. But they dare not. They are afraid of the King, of the old Ministry and a great party in the Nation, irritated every moment by the Refugees, who spare no pains and hesitate at no impostures to revive offensive hostilities in America. If Gibralter should be relieved and their fleets should arrive from the West-Indies and the Baltick, and they should not have any very bad news from the East-Indies, the nation will recover from its fright, occasioned by the loss of Cornwallis, Minorca, and St: Kitts, and the Ministry will not yet dare to acknowledge American Independence. In this Case, Mr: Fox and Mr: Burk will lay their foundation of Opposition, and the State of the Finances, will give them great weight. But the Ministry will find means to provide for another Campaign.
But to return to the Duke de la Vauguyon, who informed me further, that he had received Instructions, to propose to the Prince of Orange a new plan of Concert of Operations, viz, That the Dutch Fleet, or, at least, a detachment of it, should now, in the absence of Lord Howe, sail from the Texel to Brest and join the French Ships there, in a Cruize, to intercept the British West-India Fleet. The Prince does not appear pleased with the Plan. He has not yet accepted it. The Grand Pensionary appears to approve it and support it with warmth. There is now a fine opportunity for the Dutch fleet to strike a blow, either alone, upon the Baltick fleet, or in conjunction with the French, or even alone upon the West-India Fleet. But the main Spring of the Machine is broken or unbent. There is neither Capacity, nor good-will, among those who direct the Navy.
At dinner, in the course of the day, with Mr: Gyzelaear, Mr: Vischer, and a number of the Co-Patriots, at the Hotel de Dort, they lamented this incurable misfortune. Some of them told me, that the Sums of money, granted and expended upon their marine, ought to have produced them 120. Vessells of War, of all sizes, whereas they have not one quarter of the number. They have no more than 12 of Line in the Texell, reckoning in the number, two Fiftys: and they have not more than six or seven in all the Docks of Amsterdam, Zealand the Maes and Friesland, which can be ready next Year.

I have the honor to be, Sir, Your humbl: Servt.
J. Adams

